DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.
Claims 1, 4-10, 12, and 16-17 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2009/0288985) in view of Ino (US 2003/0006168) and Funk (US 2015/0045598) and Bafna (US 2019/0359541).
Regarding claim 1, Long teaches introducing a diesel feedstream [0027], [0067], [0071] into a hydrotreating unit which results in desulfurization [0067], [0064], to produce a desulfurized diesel stream [0067], introducing the desulfurized diesel into a fluidized catalytic cracking unit to produce fluid catalytically cracked naphtha, light gas, and cycle oils [0068], [0038], [0071]; introducing the fluid catalytically cracked naphtha to aromatics recovery unite to produce BTX and aromatics bottom (raffinate) [0070], [0072], [0010], [0100]; and introducing a paraffinic fraction (C2-C3) of the light gas fraction into a steam cracking unit to produce light olefins, pyrolysis gasoline, and pyrolysis fuel oil [0069].  
Long does not explicitly disclose (1) the FCC residence time, catalyst additive to increase propylene in amount of 5-15% (2) introducing a heavy naphtha stream into a desulfurization unit to produce desulfurized naphtha, introducing the desulfurized naphtha to a naphtha splitter to produce desulfurized light naphtha and desulfurized heavy naphtha; sending desulfurized light naphtha to steam cracking; sending desulfurized heavy naphtha to catalytic reforming; combining reformate with fcc naphtha fed to aromatic recovery.
Regarding (1), Ino teaches a similar FCC process.  Ino teaches contact time of 0.1-1 seconds [0011] and 5-40% of a catalyst additive in order to obtain propylene [0002], [0009-0011].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the residence time and catalyst additive as disclosed by Ino, in the process of Long, for the benefit of obtaining the desired propylene products.
Regarding (2), Funk teaches fractionating a heavy naphtha feedstock 8 to obtain an overhead comprising C5-6 hydrocarbons 12, sent to steam cracking 20 [0017].  The bottoms C6-11 stream is sent to hydrotreating, reforming, and aromatics recovery [0017].
Further, while Funk does not teach that the C5-6 light naphtha sent to steam cracking is desulfurized, Bafna teaches a similar process in which naphtha is hydrotreating, and fractionated to recover a hydrotreated C5-6 stream which is sent to steam cracker 102 [0065].
Therefore, it would have been obvious to the person having ordinary skill in the art to have integrated the Funk/Bafna steps into the aromatics recovery unit and steam cracker of the prior art, since they share overlapping aromatics recovery and steam cracking steps.  Examiner notes MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Regarding claim 6, Long teaches sending pyrolysis gasoline (naphtha) to the aromatics recovery complex [0070].
Regarding claim 8, Long teaches the light gas stream comprises ethylene, propylene, and butenes [0068].  
Regarding claim 9, Long teaches the aromatics bottom (raffinate) is not introduced into diesel hydrodesulfurization [0027], [0038], [0067-0100].
Regarding claim 10, Long teaches FCC temperatures of 500-700°C [0042], which lies within the claimed range.
Regarding claim 12, Long teaches the fluidized bed is a riser (upflow) [0040].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2009/0288985) in view of Ino (US 2003/006168) and Funk (US 2015/0045598) and Bafna (US 2019/0359541) as applied to claim 1 above, and further in view of Lin (US 6,478,952).
Regarding claims 4-5, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the naphtha reforming conditions.
However, Lin teaches a process for catalytic reforming of naphtha.  Lin teaches temperatures of 800-100°F (426-593°C) and pressures of 0-600 psig (0-4MPa) (column 4, lines 11-30), hydrogen to hydrocarbon ratios of 3-6 (column 3, lines 45-60), and LHSV of 0.25-25 h-1 (column 4, lines 25-30), which overlaps with the claimed ranges.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the conditions disclosed by Lin, for the benefit of obtaining the desired reformed products of the previous combination. 
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2009/0288985) in view of Ino (US 2003/0006168) and Funk (US 2015/0045598) and Bafna (US 2019/0359541) as applied to claim 1 above, and further in view of Strickland (US 3,758,628).
Regarding claim 7, the previous combination teaches the limitations of claim 1 above.
The previous combination does not explicitly disclose sending aromatics bottoms (raffinate) to FCC unit.
However, Strickland teaches a similar process for integration of FCC, reforming, and aromatics recovery.  Strickland teaches recycling aromatics unit raffinate to FCC, in order to make more products (column 2, lines 9-27, see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the raffinate from the aromatics recovery back to the FCC, in order to obtain additional products.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2009/0288985) in view of Ino (US 2003/0006168) and Funk (US 2015/0045598) and Bafna (US 2019/0359541) as applied to claim 1 above, and further in view of Owen (US 3,894,933).
Regarding claims 16-17, the previous combination teaches a combination catalyst in order to obtain desired product yields, as applied to the claims above.
Further, Owen teaches that faujasite y zeolites can be used in combination with mordenite catalyst in order to obtain desired selectivity (column 2, lines 49-65).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the zeolite combination disclosed by Owen, in order to obtain the desired catalytic activity for FCC products.  It is not seen where such a selection would result in any new or unexpected results.
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0327754 – Ding teaches integrating hydrotreatment and steam cracking steps (see abstract and figure).
US 2016/0362617 – Oprins teaches fractionating naphtha, integrated with steam cracking and hydrotreatment steps (see figure).
US 3,702,292 – Burich teaches integration of refinery steps including hydrotreatment, pyrolysis, and reforming.
US 2014/0357913 – Funk, previously of record, teaches splitting a naphtha stream into a fraction suitable for feed to cracking, and another feed suitable for reforming.  Funk does not disclose the claimed C5-6 or C7-11 streams.
US 2015/0045597 – Funk teaches splitting a naphtha feedstream so the fractions are suitable for cracking and reforming reactions (abstract).
US 2014/0221715 – Bridges teaches splitting a feed into various fractions, to obtain reformer feed and steam cracker feed (see figures).
US 2018/0340125 – Funk teaches splitting naphtha feedstock to create feeds for cracking and reforming reactions (see figures).
US 2015/0166435 – Serban teaches sending C6-10 naphtha to reforming reactions (abstract).
US 2015/028646 – Fanget teaches integration of light naphtha NCC and heavy naphtha reforming [0013]. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771